Per Curiam.

The provision requiring tenant to comply with laws, orders and regulations with respect to the premises must be construed in the light of the surrounding circumstances and the lease as a whole. Unless such intention be apparent, it is not to be limited to conditions created only by tenant. In view of the stipulated acceptance after inspection of its condition “ as is ” and the express agreement of this tenant of an entire building to make interior and exterior, including even structural, repairs, he must be deemed to have agreed to reshackle elevator cables covered in a regulation made two months before the lease, for which a violation was issued one month after the lease.
*840The final order should be reversed, with $30 costs, and final order directed for landlord as prayed for in the petition, with costs.
Hofstadter, Eder and Brady, JJ., concur.
Final order reversed, etc.